DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 06/02/2022 has been considered.
Claims 7 and 17 were previously cancelled.
Claims 1-6, 8-16 and 18-22 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 06/02/2022, has been entered. Claims 1 and 11 have been amended.
Claim Objections
 The Claim Objections have been withdrawn pursuant Applicant’s amendments with the exception of the claim objection to claim 11. The Claim Objection to claim 11 has been maintained, as detailed in the rejection below, because the claims have not been amended to overcome the objections.

Rejections Under 35 U.S.C. §112(b)
	 The Rejections Under 35 U.S.C. §112(b) have been withdrawn pursuant Applicant’s amendments. Examiner notes that new 35 U.S.C. §112(b) rejections regarding claims 7-9 have been added.

Priority
The current Application claims priority from Provisional Application 62/839,939, filed 04/29/2019. Therefore, the instant claims receive the effective filing date of 04/29/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-20 and 22 objected to because of the following informalities: 
-Claim 11 further reads “wirelessly receive the return a signal from the first transmitter located at a product in a retail space” but should likely read “wirelessly receive the return a signal from the first transmitter located at the product in the retail space”
Claims 12-20 and 22 inherit the deficiencies noted in claim 11 and are therefore objected to on the same basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “7. (Original). The method of claim 1, wherein generating the display element further comprises: retrieving an element of circumstantial data; and generating the display element as a function of the element of circumstantial data.” It is unclear to one of ordinary skill in the art if claim 7 is canceled. In the prior set of claims dated 01/21/2022 claim 7 was canceled. Claim 7 now recites the limitations of what was previously claim 8. Is this a typo? Is this intended to be claim 8? Is claim 7 still canceled? For the purpose of this examination, Examiner interprets “7. (Original). The method of claim 1, wherein generating the display element further comprises: retrieving an element of circumstantial data; and generating the display element as a function of the element of circumstantial data” as “8. (Original). The method of claim 1, wherein generating the display element further comprises: retrieving an element of circumstantial data; and generating the display element as a function of the element of circumstantial data.”

Claim 8 recites “8. (Original). The method of claim 1 further comprising: receiving a product status update; generating a modified product information datum using the product status update; and writing the modified product information datum to a site data structure.” It is unclear to one of ordinary skill in the art if claim 8 is supposed to be labelled as claim 9. In the prior set of claims dated 01/21/2022 the current claim 8 now recites the limitations of what was previously claim 9. Is this a typo? Is this intended to be claim 9? For the purpose of this examination, Examiner interprets “8. (Original). The method of claim 1 further comprising: receiving a product status update; generating a modified product information datum using the product status update; and writing the modified product information datum to a site data structure” as “9. (Original). The method of claim 1 further comprising: receiving a product status update; generating a modified product information datum using the product status update; and writing the modified product information datum to a site data structure.”

Claim 9 recites “9. (Previously Presented). The method of claim 9 further comprising: identifying a user data structure having indexing data matching the plurality of textual elements; and updating indexing data of the user data structure.” It is unclear to one of ordinary skill in the art if claim 9 is supposed to be labelled as claim 10. Claim 10 was not canceled in the prior set of claims dated 01/21/2022, but does not appear in the current set of claims. Additionally, in the prior set of claims dated 01/21/2022 the current claim 9 now recites the limitations of what was previously claim 10. Is this a typo? Is this intended to be claim 10? Is claim 10 intended to be canceled? For the purpose of this examination, Examiner interprets “9. (Previously Presented). The method of claim 9 further comprising: identifying a user data structure having indexing data matching the plurality of textual elements; and updating indexing data of the user data structure” as “10. (Previously Presented). The method of claim 9 further comprising: identifying a user data structure having indexing data matching the plurality of textual elements; and updating indexing data of the user data structure.”
Claim 10 inherits the deficiencies noted in claim 9 and is therefore rejected on the same basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kostka et al. (US 2015/0079942 A1), previously cited and hereinafter Kostka, in view of Phillips et al. (US 2017/0148077 A1), newly cited and hereinafter Phillips, hereinafter Robbin, in further view of Robbin et al. (US 2015/0339694 A1), previously cited and hereinafter Robbin, hereinafter Robbin.
	Regarding claim 1, Kostka discloses a method (i.e. abstract) of providing wireless guidance in a retail space, the method comprising:  
-wirelessly receiving, by the portable computing device, the return signal (Kostka, see at least: [0012] - “Block S110 of the method S100 recites wirelessly receiving a unique identifier from a wireless beacon [i.e. wirelessly receiving the return a signal]. Generally, Block S110 functions to handle communication between the wireless beacon and the mobile computing device [i.e. by the portable computing device operated by a user]”); 
-parsing, by the portable computing device, the first signal for a plurality of textual elements, the plurality of textual elements including a first identifier, wherein the first identifier is a transmitter identifier (Kostka, see at least: “The wireless beacon can also encrypt a transmitted signal [i.e. the first signal], and Block S110 can receive and then decrypt the encrypted signal [i.e. parsing by the portable computing device]” [0013] and “Block S110 through a DNS (as described above) to identify the particular corresponding wireless beacon, as shown in FIGS. 1 and 2. Once the corresponding wireless beacon is identified by the DNS, the computer network can select a notification or other data to pass back to Block S140” [0026] and “Block S220 functions to identify the wireless beacon from the unique identifier received in Block S210. For example, Block S220 can translate the unique identifier into a unique serial number assigned to the wireless beacon [i.e. for a plurality of textual elements, the plurality of textual elements including a first identifier, wherein the first identifier is a transmitter identifier]” [0052]); 
-retrieving, by the portable computing device, at least a product information datum using the plurality of textual elements (Kostka, see at least: “Block S110 through a DNS (as described above) to identify the particular corresponding wireless beacon, as shown in FIGS. 1 and 2. Once the corresponding wireless beacon is identified [i.e. using the plurality of textual elements] by the DNS, the computer network can select a notification or other data to pass back to Block S140…Block S120 can pass distance and/or orientation data of the mobile computing device relative to one or more wireless beacons, the DNS can identify the corresponding wireless beacons, the computer network can extrapolate a particular product near the user according to the mobile computing device location and/or orientation relative to the identified wireless beacons, and Block S140 can receive a product description and pricing information for the particular product [i.e. retrieving at least a product information datum]” [0026] and “Block S110 functions to handle communication between the wireless beacon and the mobile computing device… but only devices with access to the DNS can retrieve information corresponding to the unique identifier [i.e. retrieving by the portable computing device]” [0012]); 
-generating, by the portable computing device, a display element using the product information datum (Kostka, see at least: “Block S110 through a DNS (as described above) to identify the particular corresponding wireless beacon, as shown in FIGS. 1 and 2. Once the corresponding wireless beacon is identified by the DNS, the computer network can select a notification or other data to pass back to Block S140…and Block S140 can receive a product description and pricing information for the particular product [i.e. using the product information datum]” [0026] and “Block S140 can implement this data to select a particular notification or other data to push to the mobile computing device and display [i.e. generating, by the portable computing device, a display element] in Block S150” [0021]); and 
-displaying, by the portable computing device, the display element to the user (Kostka, see at least: “Block S140 can implement this data to select a particular notification or other data to push to the mobile computing device and display [i.e. displaying, by the portable computing device, the display element to the user] in Block S150” [0021]).

Kostka does not explicitly disclose wirelessly transmitting, by a portable computing device operated by a user and using at least an antenna, an interrogation signal to a first transmitter located at a product in a retail space, wherein: the first transmitter is a passive transponder; and the interrogation signal induces an electrical current in the first transmitter, the electrical current powering the first transmitter to generate a return signal; and the at least a product information datum and planogram being updated based on the sale transaction.
Phillips, however, teaches displaying retail information specified by a retailer or a consumer (i.e. abstract), including wirelessly transmitting, by a portable computing device operated by a user and using at least an antenna, an interrogation signal to a first transmitter located at a product in a retail space (Phillips, see at least: “A consumer operated external device allows a consumer to communicate with a smart retail display system via NFC, WLAN, or any other communication link [i.e. wirelessly transmitting, by a portable computing device operated by a user]” [0027] and “Communication link herein can simply imply the use of various technology to transfer data from one element of the system to another, whether initiated by the sending device, receiving device, interrogation or by a control system [i.e. an interrogation signal]” [0012] and “A consumer operated external device 140 may be any device operated by or used by a consumer such as a smartphone [i.e. using at least an antenna], a smart watch, a tablet or any device that utilizes NFC, WLAN, or any other communication link” [0058] and “A product package 110 may include three or more components that may be, but are not limited to a tag 111…The tag 111 may have or be associated with a unique product identifier and may be a conductive ink tag, NFC tag, or radio-frequency identification (RFID) tag [i.e. to a first transmitter located at a product in a retail space]” [0056] and “The tag or label is embedded within a particular product [i.e. located at a product] and consists of at least two parts: an integrated circuit for processing and storing information and for modulating and demodulating a radio-frequency (RF) signal; and an antenna and transceiver or EMF generator maybe provided for transmitting and receiving the RF signa [i.e. to a first transmitter located at a product in a retail space]” [0007] and Fig. 3 indicates the product package is located at the product on the store shelf [i.e. located at a product in a retail space]), wherein:
the first transmitter is a passive transponder (Phillips, see at least: “Radio-frequency identification (RFID) technology utilizes electromagnetic fields to transfer data and the associated RFID tag or label can be either active or passive [i.e. is a passive transponder]…The tag or label is embedded within a particular product and consists of at least two parts: an integrated circuit for processing and storing information and for modulating and demodulating a radio-frequency (RF) signal; and an antenna and transceiver or EMF generator maybe provided for transmitting and receiving the RF signa [i.e. to a first transmitter]” [0007] and “The term “transponder antenna” [i.e. is a passive transponder] is not meant to be limiting as disclosed herein and may further include communication links including transmitters, receivers, transceivers, RF interrogators or other communication hardware and/or software for exchange of information through any form, either wirelessly or wired. This can include passive or active communication links, exchange of digital or analog communications and the like” [0037]); and
the interrogation signal induces an electrical current in the first transmitter, the electrical current powering the first transmitter to generate a return signal (Phillips, see at least: “The term “transponder antenna” is not meant to be limiting as disclosed herein and may further include communication links including transmitters, receivers, transceivers, RF interrogators [i.e. the interrogation signal] or other communication hardware and/or software for exchange of information through any form, either wirelessly or wired. This can include passive [i.e. induces an electrical current in the first transmitter, the electrical current powering the first transmitter to generate a return signal] or active communication links, exchange of digital or analog communications and the like” [0037] and “RFID systems are classified by the type of tag or label and the reader they utilize, i.e. whether the RFID tag or label and/or the RFID is either active or passive. The tag or label is embedded within a particular product [i.e. in the first transmitter] and consists of at least two parts: an integrated circuit for processing and storing information and for modulating and demodulating a radio-frequency (RF) signal; and an antenna and transceiver or EMF generator maybe provided for transmitting and receiving the RF signal [i.e. to generate a return signal]” [0007] and “communication link could alternatively range from transceivers to simple memory locations which store data or which respond to interrogators, thereby becoming active only in the presence of an energy field [i.e. the interrogation signal induces an electrical current in the first transmitter, the electrical current powering the first transmitter]” [0012] Examiner notes that passive RFID systems do not have a power source as they are powered by the electromagnetic energy transmitted to them from the device reading the RFID); and
the known technique of at least a product information datum and planogram being updated based on a sale transaction (Phillips, see at least: “a database of unique product identifiers may also be utilized to allow a retailer to organize, sort, and manage products by their unique identifiers. For example, a retailer may want to organize products in the database by a particular planogram [i.e. wherein the at least planogram] which will allow the retailer to analyze which particular products and what quantity of the particular products need to be stocked in a particular area of a retail outlet. Further, a retailer may sort real-time inventory by products provided by a particular manufacturer to allow the retailer to view which products need to be ordered from the particular manufacturer [i.e. wherein the at least a product information datum and planogram are updated based on the sale transaction]” [0025] and “once a particular product is sold, a database of unique product identifiers will be commanded to append sales verification to said products unique identifier. This allows a retailer to view which products have been sold [i.e. wherein the at least a product information datum and planogram are updated based on the sale transaction]” [0026]). The known technique is applicable to the method of Kostka as they both share characteristics and capabilities, namely, they are directed to displaying retail information specified by a retailer or a consumer.
It would have been obvious to one of ordinary skill in the art to include in the method as taught by Kostka, wirelessly transmitting, by a portable computing device operated by a user and using at least an antenna, an interrogation signal to a first transmitter located at a product in a retail space, wherein: the first transmitter is a passive transponder; and the interrogation signal induces an electrical current in the first transmitter, the electrical current powering the first transmitter to generate a return signal, as taught by Phillips, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Kostka, to include the teachings of Phillips, in order to convey relevant information to the consumer (Phillips, [0002]).
Additionally, it would have been recognized that applying the known technique of at least a product information datum and planogram being updated based on a sale transaction, as taught by Robbin, to the teachings of Kostka would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of at least a product information datum and planogram being updated based on a sale transaction, as taught by Phillips, into the method of Kostka would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow a retailer to view which products have been sold (Phillips, [0026])

Kostka in view of Phillips does not explicitly teach the plurality of textual elements including at least a second identifier; and communicating with a point of sale (POS) system to electronically perform a sale transaction.
Robbin, however, teaches a mobile device listening for beacon messages broadcast by a beacon device (i.e. abstract), including the known technique of a plurality of textual elements including at least a second identifier (Robbin, see at least: “FIGS. 3A, 3B, and 3C illustrate different examples of beacon message [i.e. plurality of textual elements] formats” [0036] and “FIG. 3B, the format 330 includes a beacon identifier 332, activity parameter 334, application identifier 336 [i.e. including at least a second identifier], and a user message 338. The application identifier 336 can identify an application running on the mobile device for handling the beacon message upon reception at a mobile device” [0037] and “In FIG. 3C, the format 360 includes a beacon universally unique identifier (UUID) 362, beacon identifier 364 [i.e. including at least a second identifier], activity parameter major value 366, and activity parameter minor value 368” [0038]); and
the known technique of communicating with a point of sale (POS) system to electronically perform a sale transaction, wherein the at least a product information datum is updated based on the sale transaction (Robbin, see at least: “an application on the mobile device to display a barcode (e.g., QR code) that is based on the redemption code in order for the redemption code to be redeemed by an optical scanner…equipment such as an optical scanner or a radio frequency scanner can be connected to a point-of-sale terminal [i.e. communicating with a point of sale (POS) system] that is configured to apply the redemption code to a purchase of a product or a service [i.e. to electronically perform a sale transaction]” [0034] and “The database 700 can include multiple tables such as tables for beacon identifiers 702, redemption codes 704…the redemption code in the record 720 a-b is a pointer to another database containing a list of randomly generated codes, i.e., different redemption codes are assigned to different users [i.e. wherein the at least a product information datum is updated based on the sale transaction], but all codes are usable to redeem the same product or service. The record 720 a-b can include a counter to track how many codes are remaining” [0055] and “the major value 366 can specify a value for a redemption activity, while the minor value 368 can specify an offer code for the redemption activity [i.e. the at least a product information datum is updated]” [0039] Examiner notes that since different redemption codes are assigned to different users, when the redemption code is redeemed by the point-of-sale terminal for purchase of a product by a particular user, the product information representing the redemption code for purchasing the particular product (i.e. case minor value 368) is updated to a different code based on the previous code having been used by a user in the purchase of a product). The known techniques are applicable to the method of Kostka in view of Phillips as they both share characteristics and capabilities, namely, they are directed to a mobile device listening for beacon messages broadcast by a beacon device.
It would have been recognized that applying the known techniques of a plurality of textual elements including at least a second identifier; and communicating with a point of sale (POS) system to electronically perform a sale transaction, as taught by Robbin, to the teachings of Kostka in view of Phillips would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of a plurality of textual elements including at least a second identifier; and communicating with a point of sale (POS) system to electronically perform a sale transaction, as taught by Robbin, into the method of Kostka in view of Phillips would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve services a mobile device can provide a user (Robbin, [0071]).

Regarding claim 2, the combination of Kostka/Phillips/Robbin teaches the method of claim 1. Kostka further discloses:
-wherein retrieving the at least a product information datum further comprises: 
-identifying, using the first identifier, a site data structure (Kostka, see at least: “Block S140 functions to communicate with a computer network (e.g., a remote database) [i.e. identifying a site data structure] to retrieve information related to the wireless beacon based on the unique identifier [i.e. using the first identifier] received in Block S110…Block S140 can receive a product description and pricing information for the particular product [i.e. retrieving the at least a product information datum]” [0026] and “S100 can therefore function within a retailer support system that further includes an software development kit (SDK) and/or application programming interface (API) to support a representative of a retailer, business, location [i.e. a site data structure], or other entity in creating a native application to interface with one or more related wireless beacons and to deliver beacon-related data and notification to mobile computing devices” [0024]); 
-retrieving, from the site data structure, the at least a product information datum using the transmitter identifier (Kostka, see at least: “Block S140 functions to communicate with a computer network (e.g., a remote database) [i.e. from the site data structure] to retrieve information related to the wireless beacon based on the unique identifier [i.e. using the transmitter identifier] received in Block S110…Block S140 can receive a product description and pricing information for the particular product [i.e. retrieving the at least a product information datum]” [0026]).
Robbin, further, teaches a mobile device listening for beacon messages broadcast by a beacon device (i.e. abstract), including the known technique of identifying, using the at least a second identifier, site data (Robbin, see at least: “In FIG. 3C, the format 360 includes a beacon universally unique identifier (UUID) 362, beacon identifier 364 [i.e. using the at least a second identifier], activity parameter major value 366, and activity parameter minor value 368. A venue [i.e. site data] can include multiple beacon devices having the same beacon identifier 364 [i.e. identifying, using the at least a second identifier, site data]” [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kostka in view of Phillips with Robbin for the reasons identified above with respect to claim 1.

Regarding claim 3, the combination of Kostka/Phillips/Robbin teaches the method of claim 2. Kostka further discloses:
-transmitting the first identifier and an element of user data to a remote device (Kostka, see at least: “Block S140 passes the unique identifier received in Block S110 through a DNS (as described above) [i.e. transmitting the first identifier to a remote device] to identify the particular corresponding wireless beacon, as shown in FIGS. 1 and 2” [0026] and “Block S140 can additionally or alternatively pass accelerometer, gyroscope, GPS location, and/or other data collected through sensors arranged within the mobile computing device to the computer network [i.e. and an element of user data]” [0028]); 
-receiving a local instance of the site data structure from the remote device (Kostka, see at least: “In this example, the Retailer A-specific native shopping application implements Block S110 to receive a unique identifier from a beacon within the Retailer B storefront, implements Block S140 to identify the unique identifier as associated with Retailer B, and implements Block S130 to determine that a Retailer B-specific native shopping application is not yet installed on the user's mobile computing device. Block S130 can subsequently prompt the user to install the Retailer B-specific native shopping application [i.e. receiving a local instance of the site data structure from the remote device] on his mobile computing device and confirm access to Retailer B-specific beacon data once the install is complete” [0022]); and 
-storing the local instance of the site data structure on the portable computing device (Kostka, see at least: “In this example, the Retailer A-specific native shopping application implements Block S110 to receive a unique identifier from a beacon within the Retailer B storefront, implements Block S140 to identify the unique identifier as associated with Retailer B, and implements Block S130 to determine that a Retailer B-specific native shopping application is not yet installed on the user's mobile computing device. Block S130 can subsequently prompt the user to install the Retailer B-specific native shopping application on his mobile computing device and confirm access to Retailer B-specific beacon data once the install is complete [i.e. storing the local instance of the site data structure on the portable computing device]” [0022]).
Robbin, further, teaches a mobile device listening for beacon messages broadcast by a beacon device (i.e. abstract), including the known technique of transmitting the at least a second identifier (Robbin, see at least: “In FIG. 3C, the format 360 includes a beacon universally unique identifier (UUID) 362, beacon identifier 364 [i.e. the at least a second identifier], activity parameter major value 366, and activity parameter minor value 368. A venue can include multiple beacon devices having the same beacon identifier 364” [0038] and “process 250 can send a request that includes the beacon identifier [i.e. transmitting the at least a second identifier] to a content provider to retrieve a redemption code associated with the code redemption action (256)” [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kostka in view of Phillips with Robbin for the reasons identified above with respect to claim 1.

Regarding claim 4, the combination of Kostka/Phillips/Robbin teaches the method of claim 1. Kostka further discloses:
-wherein retrieving the at least a product information datum further comprises: 
-identifying, using the first identifier, an organization data structure (Kostka, see at least: “S100 can therefore function within a retailer support system that further includes an software development kit (SDK) and/or application programming interface (API) to support a representative of a retailer, business [i.e. an organization data structure], location, or other entity in creating a native application to interface with one or more related wireless beacons and to deliver beacon-related data and notification to mobile computing devices” [0024] and “a Retailer A-specific native shopping application executes on a user's mobile computing device, and the user enters a Retailer B storefront. In this example, the Retailer A-specific native shopping application implements Block S110 to receive a unique identifier from a beacon [i.e. using at least [the first identifier]] within the Retailer B storefront, implements Block S140 to identify the unique identifier as associated with Retailer B [i.e. identifying an organization data structure]” [0022]); and 
-retrieving, from the organization data structure, the at least a product information datum using the transmitter identifier (Kostka, see at least: “Block S140 functions to communicate with a computer network (e.g., a remote database) [i.e. from the organization data structure] to retrieve information related to the wireless beacon based on the unique identifier [i.e. using the transmitter identifier] received in Block S110…Block S140 can receive a product description and pricing information for the particular product [i.e. retrieving the at least a product information datum]” [0026] and “computer network can therefore maintain a database of location, retailer [i.e. organization data structure], product, pricing, and/or other information for various beacons, selectively access data within the database” [0027]).
Robbin, further, teaches a mobile device listening for beacon messages broadcast by a beacon device (i.e. abstract), including the known technique of identifying, using at least a second identifier, an organization data structure (Robbin, see at least: “FIG. 3B, the format 330 includes a beacon identifier 332, activity parameter 334, application identifier 336 [i.e. using at least a second identifier], and a user message 338. The application identifier 336 can identify an application running on the mobile device for handling the beacon message upon reception at a mobile device. For example, an operating system running on the mobile device can use the application identifier 336 to forward the beacon message to an application corresponding to the application identifier 336 [i.e. identifying an organization data structure]” [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kostka in view of Phillips with Robbin for the reasons identified above with respect to claim 1.

Regarding claim 5, the combination of Kostka/Phillips/Robbin teaches the method of claim 4. Kostka further discloses:
-transmitting the first identifier and an element of user data to a remote device (Kostka, see at least: “Block S140 passes the unique identifier received in Block S110 through a DNS (as described above) [i.e. transmitting the first identifier to a remote device] to identify the particular corresponding wireless beacon, as shown in FIGS. 1 and 2” [0026] and “Block S140 can additionally or alternatively pass accelerometer, gyroscope, GPS location, and/or other data collected through sensors arranged within the mobile computing device to the computer network [i.e. and an element of user data]” [0028]); 
-receiving a local instance of the organization data structure from the remote device (Kostka, see at least: “In this example, the Retailer A-specific native shopping application implements Block S110 to receive a unique identifier from a beacon within the Retailer B storefront, implements Block S140 to identify the unique identifier as associated with Retailer B, and implements Block S130 to determine that a Retailer B-specific native shopping application is not yet installed on the user's mobile computing device. Block S130 can subsequently prompt the user to install the Retailer B-specific native shopping application [i.e. receiving local instance of the organization data structure from the remote device] on his mobile computing device and confirm access to Retailer B-specific beacon data once the install is complete” [0022] and “S100 can therefore function within a retailer support system…to support a representative of a retailer, business [i.e. an organization data structure], location, or other entity in creating a native application to interface with one or more related wireless beacons and to deliver beacon-related data and notification to mobile computing devices” [0024]); and 
-storing the local instance of the organization data structure on the portable computing device (Kostka, see at least: “In this example, the Retailer A-specific native shopping application implements Block S110 to receive a unique identifier from a beacon within the Retailer B storefront, implements Block S140 to identify the unique identifier as associated with Retailer B, and implements Block S130 to determine that a Retailer B-specific native shopping application is not yet installed on the user's mobile computing device. Block S130 can subsequently prompt the user to install the Retailer B-specific native shopping application on his mobile computing device and confirm access to Retailer B-specific beacon data once the install is complete [i.e. storing the local instance of the organization data structure on the portable computing device]” [0022]).
Robbin, further, teaches a mobile device listening for beacon messages broadcast by a beacon device (i.e. abstract), including the known technique of transmitting the at least a second identifier (Robbin, see at least: “FIG. 3B, the format 330 includes a beacon identifier 332, activity parameter 334, application identifier 336 [i.e. at least a second identifier], and a user message 338. The application identifier 336 can identify an application running on the mobile device for handling the beacon message upon reception at a mobile device. For example, an operating system running on the mobile device can use the application identifier 336 to forward the beacon message [i.e. transmitting the at least a second identifier] to an application corresponding to the application identifier 336” [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kostka in view of Phillips with Robbin for the reasons identified above with respect to claim 1.

Regarding claim 6, the combination of Kostka/Phillips/Robbin teaches the method of claim 1. Kostka further discloses:
-wherein generating the display element further comprises: 
-retrieving, by the portable computing device, an element of user data (Kostka, see at least: “Block S140 can pass user data to the computer network, such as a link to an online social networking profile of the user or a demographic of the user (e.g., age, gender, occupation, ethnicity, etc.) [i.e. retrieving an element of user data] stored in a user profile managed by a related native retail application executing on the user's mobile computing device [i.e. by the portable computing device]” [0028]); and 
-generating the display element using the element of user data and the plurality of textual elements (Kostka, see at least: “Block S140 can pass user data to the computer network, such as a link to an online social networking profile of the user or a demographic of the user (e.g., age, gender, occupation, ethnicity, etc.) stored in a user profile managed by a related native retail application executing on the user's mobile computing device…The computer network can then apply any of this data to customize a notification for a user [i.e. generating the display element using the element of user data and the plurality of textual elements] prior to pushing the notification back to the mobile computing device” [0028]).

Regarding claim 8, the combination of Kostka/Phillips/Robbin teaches the method of claim 1. Kostka further discloses:
-wherein generating the display element further comprises: 
-retrieving an element of circumstantial data (Kostka, see at least: “Block S140 can additionally or alternatively pass accelerometer, gyroscope, GPS location, and/or other data collected through sensors arranged within the mobile computing device to the computer network [i.e. retrieving an element of circumstantial data]” [0028]); and 
-generating the display element as a function of the element of circumstantial data  (Kostka, see at least: “Block S140 can additionally or alternatively pass accelerometer, gyroscope, GPS location, and/or other data collected through sensors [i.e. element of circumstantial data] arranged within the mobile computing device to the computer network…Block S140 can push time-dependent acceleration and position data of the mobile computing device to the computer network [i.e. as a function of the element of circumstantial data], and the computer network can estimate the amount of time a user has engaged a product, estimate a user interest in the product based on the estimated engagement time, and customize a discount or depth of information to push back to the mobile computing device [i.e. generating the display element] via Block S140” [0028]).

Regarding claim 9, the combination of Kostka/Phillips/Robbin teaches the method of claim 1. Kostka further discloses:
-receiving a product status update (Kostka, see at least: “A representative of a retailer, business, or location, etc. can thus access the SDK or API of the retailer support system described above to add, modify, and remove beacon-related or beacon-specific information [i.e. receiving status update] in the database. For example, the representative can arrange various wireless beacons throughout a store and implement the SDK to upload a map of the store, product and wireless beacon locations within the store (e.g., in spreadsheet format), store and welcome information, customer service call prompts, and current and upcoming product information [i.e. product status update], pricing, and/or deals, etc. to the database” [0027]); 
-generating a modified product information datum using the product status update (Kostka, see at least: “the representative can arrange various wireless beacons throughout a store and implement the SDK to upload a map of the store [i.e. generating a modified product information datum], product and wireless beacon locations within the store (e.g., in spreadsheet format), store and welcome information, customer service call prompts, and current and upcoming product information [i.e. using the product status update], pricing, and/or deals, etc. to the database” [0027]); and 
-writing the modified product information datum to a site data structure (Kostka, see at least: “the representative can arrange various wireless beacons throughout a store and implement the SDK to upload a map of the store [i.e. modified product information datum], product and wireless beacon locations within the store (e.g., in spreadsheet format), store and welcome information, customer service call prompts, and current and upcoming product information, pricing, and/or deals, etc. to the database…database can then process the foregoing data to pair each wireless beacon within the store with one or more notifications, products (e.g., therefore product information), etc. in response to receive one or more unique identifiers [i.e. writing the modified product information datum to a site data structure]” [0027]).

Regarding claim 10, the combination of Kostka/Phillips/Robbin teaches the method of claim 9. Kostka further discloses:
-identifying a user data structure having indexing data matching the plurality of textual elements (Kostka, see at least: “Block S120 can estimate the position of a mobile computing device relative to one or more wireless beacons [i.e. indexing data] (e.g., down to one-centimeter resolution), and Block S140 can select, receive, or generate product and/or navigational notifications for the user based on the store map that relates position of products, wireless beacons [i.e. identifying a user data structure having indexing data matching the plurality of textual elements], and static store features. Thus, when product, static store features, and/or beacons are moved within the store location, such as when a product line is changed or when the store location is renovated, the map can be substantially easily updated and implemented without necessitating a map update across mobile computing devices used by the store's customers” [0032]); and 
-updating indexing data of the user data structure (Kostka, see at least: “Block S120 can estimate the position of a mobile computing device relative to one or more wireless beacons (e.g., down to one-centimeter resolution)…Thus, when product, static store features, and/or beacons are moved within the store location, such as when a product line is changed or when the store location is renovated, the map can be substantially easily updated and implemented [i.e. updating indexing data of the user data structure] without necessitating a map update across mobile computing devices used by the store's customers” [0032]).

Regarding claim 11, Kostka discloses a system (i.e. [0078]) for providing wireless guidance in a retail space, the system comprising a portable computing device configured to: 
-wirelessly receive the return a signal from the first transmitter located at the product in a retail space (Kostka, see at least: [0012] - “Block S110 of the method S100 recites wirelessly receiving a unique identifier from a wireless beacon [i.e. wirelessly receiving the return a signal]. Generally, Block S110 functions to handle communication between the wireless beacon and the mobile computing device [i.e. a portable computing device]” and “multiple wireless beacons [i.e. from a first transmitter] can be placed over various regions of the window of a display case within a bakery such that, when a user enters the bakery with his mobile computing device, the mobile computing device and various beacons cooperate to determine the user's position within the bakery and deliver product-related information to the user through the mobile computing device based on the estimated proximity of the user to a particular foodstuff within the display case [i.e. located at a product in a retail space]” [0010] Examiner notes ‘a first transmitter’ can include a beacon as per [0020] of Applicant’s specification); 
-parse the first signal for a plurality of textual elements, the plurality of textual elements including a first identifier, wherein the first identifier is a transmitter identifier (Kostka, see at least: “The wireless beacon can also encrypt a transmitted signal [i.e. the first signal], and Block S110 can receive and then decrypt the encrypted signal [i.e. a portable computing device configured to parse]” [0013] and “Block S110 through a DNS (as described above) to identify the particular corresponding wireless beacon, as shown in FIGS. 1 and 2. Once the corresponding wireless beacon is identified by the DNS, the computer network can select a notification or other data to pass back to Block S140” [0026] and “Block S220 functions to identify the wireless beacon from the unique identifier received in Block S210. For example, Block S220 can translate the unique identifier into a unique serial number assigned to the wireless beacon [i.e. for a plurality of textual elements, the plurality of textual elements including a first identifier, wherein the first identifier is a transmitter identifier]” [0052]); 
-retrieve at least a product information datum using the plurality of textual elements (Kostka, see at least: “Block S110 through a DNS (as described above) to identify the particular corresponding wireless beacon, as shown in FIGS. 1 and 2. Once the corresponding wireless beacon is identified [i.e. using the plurality of textual elements] by the DNS, the computer network can select a notification or other data to pass back to Block S140…Block S120 can pass distance and/or orientation data of the mobile computing device relative to one or more wireless beacons, the DNS can identify the corresponding wireless beacons, the computer network can extrapolate a particular product near the user according to the mobile computing device location and/or orientation relative to the identified wireless beacons, and Block S140 can receive a product description and pricing information for the particular product [i.e. retrieve at least a product information datum]” [0026] and “Block S110 functions to handle communication between the wireless beacon and the mobile computing device… but only devices with access to the DNS can retrieve information corresponding to the unique identifier [i.e. a portable computing device configured to retrieve]” [0012]); 
-generate a display element using the product information datum (Kostka, see at least: “Block S110 through a DNS (as described above) to identify the particular corresponding wireless beacon, as shown in FIGS. 1 and 2. Once the corresponding wireless beacon is identified by the DNS, the computer network can select a notification or other data to pass back to Block S140…and Block S140 can receive a product description and pricing information for the particular product [i.e. using the product information datum]” [0026] and “Block S140 can implement this data to select a particular notification or other data to push to the mobile computing device and display [i.e. a portable computing device configured to generate a display element] in Block S150” [0021]); and
-display the display element to the user (Kostka, see at least: “Block S140 can implement this data to select a particular notification or other data to push to the mobile computing device and display [i.e. a portable computing device configured to display the display element to the user] in Block S150” [0021]). 

Kostka does not explicitly disclose wirelessly transmitting, using at least an antenna, an interrogation signal to a first transmitter located at a product in a retail space, wherein: the first transmitter is a passive transponder; and the interrogation signal induces an electrical current in the first transmitter, the electrical current powering the first transmitter to generate a return signal; and the at least a product information datum and planogram being updated based on the sale transaction.
Phillips, however, teaches displaying retail information specified by a retailer or a consumer (i.e. abstract), including wirelessly transmitting, using at least an antenna, an interrogation signal to a first transmitter located at a product in a retail space (Phillips, see at least: “A consumer operated external device allows a consumer to communicate with a smart retail display system via NFC, WLAN, or any other communication link [i.e. wirelessly transmitting]” [0027] and “Communication link herein can simply imply the use of various technology to transfer data from one element of the system to another, whether initiated by the sending device, receiving device, interrogation or by a control system [i.e. an interrogation signal]” [0012] and “A consumer operated external device 140 may be any device operated by or used by a consumer such as a smartphone [i.e. using at least an antenna], a smart watch, a tablet or any device that utilizes NFC, WLAN, or any other communication link” [0058] and “A product package 110 may include three or more components that may be, but are not limited to a tag 111…The tag 111 may have or be associated with a unique product identifier and may be a conductive ink tag, NFC tag, or radio-frequency identification (RFID) tag [i.e. to a first transmitter located at a product in a retail space]” [0056] and “The tag or label is embedded within a particular product [i.e. located at a product] and consists of at least two parts: an integrated circuit for processing and storing information and for modulating and demodulating a radio-frequency (RF) signal; and an antenna and transceiver or EMF generator maybe provided for transmitting and receiving the RF signa [i.e. to a first transmitter located at a product in a retail space]” [0007] and Fig. 3 indicates the product package is located at the product on the store shelf [i.e. located at a product in a retail space]), wherein:
the first transmitter is a passive transponder (Phillips, see at least: “Radio-frequency identification (RFID) technology utilizes electromagnetic fields to transfer data and the associated RFID tag or label can be either active or passive [i.e. is a passive transponder]…The tag or label is embedded within a particular product and consists of at least two parts: an integrated circuit for processing and storing information and for modulating and demodulating a radio-frequency (RF) signal; and an antenna and transceiver or EMF generator maybe provided for transmitting and receiving the RF signa [i.e. to a first transmitter]” [0007] and “The term “transponder antenna” [i.e. is a passive transponder] is not meant to be limiting as disclosed herein and may further include communication links including transmitters, receivers, transceivers, RF interrogators or other communication hardware and/or software for exchange of information through any form, either wirelessly or wired. This can include passive or active communication links, exchange of digital or analog communications and the like” [0037]); and
the interrogation signal induces an electrical current in the first transmitter, the electrical current powering the first transmitter to generate a return signal (Phillips, see at least: “The term “transponder antenna” is not meant to be limiting as disclosed herein and may further include communication links including transmitters, receivers, transceivers, RF interrogators [i.e. the interrogation signal] or other communication hardware and/or software for exchange of information through any form, either wirelessly or wired. This can include passive [i.e. induces an electrical current in the first transmitter, the electrical current powering the first transmitter to generate a return signal] or active communication links, exchange of digital or analog communications and the like” [0037] and “RFID systems are classified by the type of tag or label and the reader they utilize, i.e. whether the RFID tag or label and/or the RFID is either active or passive. The tag or label is embedded within a particular product [i.e. in the first transmitter] and consists of at least two parts: an integrated circuit for processing and storing information and for modulating and demodulating a radio-frequency (RF) signal; and an antenna and transceiver or EMF generator maybe provided for transmitting and receiving the RF signal [i.e. to generate a return signal]” [0007] and “communication link could alternatively range from transceivers to simple memory locations which store data or which respond to interrogators, thereby becoming active only in the presence of an energy field [i.e. the interrogation signal induces an electrical current in the first transmitter, the electrical current powering the first transmitter]” [0012] Examiner notes that passive RFID systems do not have a power source as they are powered by the electromagnetic energy transmitted to them from the device reading the RFID); and
the known technique of at least a product information datum and planogram being updated based on a sale transaction (Phillips, see at least: “a database of unique product identifiers may also be utilized to allow a retailer to organize, sort, and manage products by their unique identifiers. For example, a retailer may want to organize products in the database by a particular planogram [i.e. wherein the at least planogram] which will allow the retailer to analyze which particular products and what quantity of the particular products need to be stocked in a particular area of a retail outlet. Further, a retailer may sort real-time inventory by products provided by a particular manufacturer to allow the retailer to view which products need to be ordered from the particular manufacturer [i.e. wherein the at least a product information datum and planogram are updated based on the sale transaction]” [0025] and “once a particular product is sold, a database of unique product identifiers will be commanded to append sales verification to said products unique identifier. This allows a retailer to view which products have been sold [i.e. wherein the at least a product information datum and planogram are updated based on the sale transaction]” [0026]). The known technique is applicable to the system of Kostka as they both share characteristics and capabilities, namely, they are directed to displaying retail information specified by a retailer or a consumer.
It would have been obvious to one of ordinary skill in the art to include in the system as taught by Kostka, wirelessly transmitting, by a portable computing device operated by a user and using at least an antenna, an interrogation signal to a first transmitter located at a product in a retail space, wherein: the first transmitter is a passive transponder; and the interrogation signal induces an electrical current in the first transmitter, the electrical current powering the first transmitter to generate a return signal, as taught by Phillips, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Kostka, to include the teachings of Phillips, in order to convey relevant information to the consumer (Phillips, [0002]).
Additionally, it would have been recognized that applying the known technique of at least a product information datum and planogram being updated based on a sale transaction, as taught by Robbin, to the teachings of Kostka would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of at least a product information datum and planogram being updated based on a sale transaction, as taught by Phillips, into the system of Kostka would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow a retailer to view which products have been sold (Phillips, [0026])

Kostka in view of Phillips does not explicitly teach the plurality of textual elements including at least a second identifier; and communicating with a point of sale (POS) system to electronically perform a sale transaction.
Robbin, however, teaches a mobile device listening for beacon messages broadcast by a beacon device (i.e. abstract), including the known technique of a plurality of textual elements including at least a second identifier (Robbin, see at least: “FIGS. 3A, 3B, and 3C illustrate different examples of beacon message [i.e. plurality of textual elements] formats” [0036] and “FIG. 3B, the format 330 includes a beacon identifier 332, activity parameter 334, application identifier 336 [i.e. including at least a second identifier], and a user message 338. The application identifier 336 can identify an application running on the mobile device for handling the beacon message upon reception at a mobile device” [0037] and “In FIG. 3C, the format 360 includes a beacon universally unique identifier (UUID) 362, beacon identifier 364 [i.e. including at least a second identifier], activity parameter major value 366, and activity parameter minor value 368” [0038]); and
the known technique of communicating with a point of sale (POS) system to electronically perform a sale transaction, wherein the at least a product information datum is updated based on the sale transaction (Robbin, see at least: “an application on the mobile device to display a barcode (e.g., QR code) that is based on the redemption code in order for the redemption code to be redeemed by an optical scanner…equipment such as an optical scanner or a radio frequency scanner can be connected to a point-of-sale terminal [i.e. communicating with a point of sale (POS) system] that is configured to apply the redemption code to a purchase of a product or a service [i.e. to electronically perform a sale transaction]” [0034] and “The database 700 can include multiple tables such as tables for beacon identifiers 702, redemption codes 704…the redemption code in the record 720 a-b is a pointer to another database containing a list of randomly generated codes, i.e., different redemption codes are assigned to different users [i.e. wherein the at least a product information datum is updated based on the sale transaction], but all codes are usable to redeem the same product or service. The record 720 a-b can include a counter to track how many codes are remaining” [0055] and “the major value 366 can specify a value for a redemption activity, while the minor value 368 can specify an offer code for the redemption activity [i.e. the at least a product information datum is updated]” [0039] Examiner notes that since different redemption codes are assigned to different users, when the redemption code is redeemed by the point-of-sale terminal for purchase of a product by a particular user, the product information representing the redemption code for purchasing the particular product (i.e. case minor value 368) is updated to a different code based on the previous code having been used by a user in the purchase of a product). The known techniques are applicable to the system of Kostka in view of Phillips as they both share characteristics and capabilities, namely, they are directed to a mobile device listening for beacon messages broadcast by a beacon device.
It would have been recognized that applying the known techniques of a plurality of textual elements including at least a second identifier; and communicating with a point of sale (POS) system to electronically perform a sale transaction, as taught by Robbin, to the teachings of Kostka in view of Phillips would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a plurality of textual elements including at least a second identifier; and communicating with a point of sale (POS) system to electronically perform a sale transaction, as taught by Robbin, into the system of Kostka in view of Phillips would have been recognized by those of ordinary skill in the art as resulting in an improved system that would improve services a mobile device can provide a user (Robbin, [0071]).

Claims 12-16 and 18-20 recite limitations directed towards a system for providing wireless guidance in a retail space, the system comprising a portable computing device (i.e. [0078]). The limitations recited in claims 12-16 and 18-20 are parallel in nature to those addressed above for claims 2-6 and 8-10, respectively, and are therefore rejected for those same reasons set forth above in claims 2-6 and 8-10, respectively.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kostka, in view of Phillips, in further view of Robbin, in further view of Drey et al. (US 2018/0107978 A1), hereinafter Drey, previously cited and hereinafter Drey.

Regarding claim 21, the combination of Kostka/Phillips/Robbin teaches the method of claim 9. Kostka further discloses:
The combination of Kostka/Phillips/Robbin does not explicitly teach scanning, by the portable computing device, a user tag on the person of the user; and associating the user tag with the product information datum.
Drey, however, teaches scanning, by the portable computing device, a user tag on the person of the user (Drey, see at least: “receiving a purchase request may comprise receiving product information (e.g., a barcode or other identifier) and a user identifier associated with the purchaser. In one embodiment, purchase requests may be received over a network (e.g., via a mobile application [i.e. by the portable computing device] or website). In this embodiment, a purchase request may include a unique identifier for a product and a unique user identifier. In alternative embodiments, receiving a purchase request may comprise scanning a barcode associated with a product at a retail store and receiving user information from the user. For example, user information may include a user identifier encoded [i.e. scanning] on a membership card [i.e. a user tag on the person of the user]” [0039]); and
associating the user tag with the product information datum (Drey, see at least: “receiving a purchase request may comprise receiving product information (e.g., a barcode or other identifier) and a user identifier associated with the purchaser. In one embodiment, purchase requests may be received over a network (e.g., via a mobile application or website). In this embodiment, a purchase request may include a unique identifier for a product and a unique user identifier [i.e. associating the user tag with the product information datum]. In alternative embodiments, receiving a purchase request may comprise scanning a barcode associated with a product at a retail store and receiving user information from the user. For example, user information may include a user identifier encoded on a membership card” [0039]).
It would have been obvious to one of ordinary skill in the art to include in the method as taught by the combination of Kostka/Phillips/Robbin, scanning, by the portable computing device, a user tag on the person of the user; and associating the user tag with the product information datum, as taught by Drey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kostka/Phillips/Robbin, to include the teachings of Drey, in order to associate a user with purchase information (see Drey, [0039]).
	
Claim 22 recites limitations directed towards a system. The limitations recited in claim 22 are parallel in nature to those addressed above for claims 21, and are therefore rejected for those same reasons set forth above in claim 21.

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that claim 1 patentably distinguishes Kostka, Shah, and Robbin, at least because neither Kostka, Shah, nor Robbin teaches, suggests, or motivates "communicating with a point of sale (POS) system to electronically perform a sale and payment transaction, wherein the at least a product information datum and planogram is updated based on the sale transaction" (Remarks, page 8).
This argument has been considered but is moot because the arguments do not apply to the current combination of references being used.

Applicant further argues that each of claims 2-6, 7-16, and 18-20 depends, directly or indirectly, from claims 1 and 11. As noted above, claims 1 and 11 are patentably distinguishable over Kostka, Shah and Robbin alone or in combination, for at least the reasons discussed above. Accordingly, Applicant respectfully submits that claims 2-6, 7-16, and 18-20 are patentably distinguishable over the cited references, alone or in combination, for at least the reasons discussed above (Remarks, page 8).
As detailed in response to the arguments regarding claims 1 and 11, this argument has been considered but is moot because the arguments do not apply to the current combination of references being used.

Applicant further argues that each of claims 21 and 22 depending directly or indirectly from claims 1 and 11. As noted above, claims 1 and 11 are patentably distinguishable over Kostka, alone or in combination, for at least the reasons discussed above. Accordingly, Applicant respectfully submits that claims 21 and 22 are patentably distinguishable over the cited references, alone or in combination, for at least the reasons discussed above (Remarks, page 9).
As detailed in response to the arguments regarding claims 1 and 11, this argument has been considered but is moot because the arguments do not apply to the current combination of references being used.

Applicant further argues that Drey fails to cure any of the deficiencies of Kostka, Robbin and Shah. The Office has not alleged that Drey teaches "communicating with a point of sale (POS) system to electronically perform a sale transaction, wherein the at least a product information datum and planogram are updated based on the sale transaction." Accordingly, Applicant respectfully submits that claims 21 and 22 patentably distinguish Kostka, Robbin, Shah and Drey, alone and in combination, for at least the above-described reasons (Remarks, page 9).
Drey is not cited to teach "communicating with a point of sale (POS) system to electronically perform a sale transaction, wherein the at least a product information datum and planogram are updated based on the sale transaction." Additionally, as detailed in response to the arguments regarding claims 1 and 11, this argument has been considered but is moot because the arguments do not apply to the current combination of references being used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Noonan et al. (US 2005/0021561 A1) teaches updating and verifying the accuracy of a retailer’s planogram.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684     

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625